Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment dated April 5, 2019, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 6-7, 10, 14-15, 17, 24-25, 28, and 30-31.
	Claims 1-5, 8-9, 11-13, 16, 18-23, 26-27 and 29 are therefore pending and under examination before the office as being drawn to methods and compositions for treating cancer. 
For the purposes of claim construction, claims 27 and 29 are being interpreted as compositions for the treatment of cancer.

Claim Objections
The claims recite numerous acronyms (e.g. NK, XM, EX21, PM21, FC21 etc.) that have not been defined. Acronyms should be defined upon the first use in a claim(s). The Examiner suggests amending the claims to define each acronym upon the first use of said acronym.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 8-9, 11-13, 16, 18-23, 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SKOV-3 ovarian cancer cells, does not reasonably provide enablement for all types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The present claims are drawn to a method of treating a cancer in a subject comprising administering to the subject NK cells and an anti-PDL1 antibody. However, the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering NK cells and an anti-PDL1 antibody to lessen or ameliorate the symptoms of any neoplasia or cancer. For example, Applicant’s specification at paragraph 46 on page 12 discloses lymphoma, myeloid leukemia, bladder cancer, brain cancer, nervous system cancer, head and neck cancer, squamous cell carcinoma of head and neck, kidney cancer, lung cancers such as small cell lung cancer and non-small cell lung cancer, neuroblastoma/glioblastoma, ovarian cancer, and pancreatic cancer, just to name a few.
For example, one of skill in the art is well-aware that cancer is difficult to prevent and treat.  According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online].  Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. Retrieved from the Internet: < URL: https://www.merckmanuals.com/professional/hematology-and-in vitro or in vivo evidence showing that the administration of NK cells and an anti-PDL1 antibody can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease. The specification only discloses the use of NK cells and an anti-PDL1 antibody against SKOV-3 cells, an ovarian cancer cell line.
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. While it is acknowledged that the use of NK cells and anti-PDL1 antibodies are known as potential therapies for certain types of cancer, in view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention across the claimed scope of all cancers. 


Claims 1-5, 8-9, 11-13, 16, 18-23, 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.

A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of antigen-binding immunoglobulin molecules are defined by their desired binding to an antigen and function of such binding. 

Applicant is invited to amend the claims to recite atezolizumab in order to obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Felber et al. (US 20150359853 A1).

Regarding claim 8, Felber et al. teaches that the NK cells may be administered 1 to 14 days prior to administration of the anti-PD-L1-antibody (para. 0095).
Regarding claim 9, Felber et al. teaches that the NK cells may be administered concurrently with the administration of the anti-PD-L1-antibody (para. 0277).
Regarding claims 12 and 13, Felber et al. teaches the administration of one or more of IL-12, IL-15, and IL-18 to the subject (para. 0026), and that the above interleukins may be administered concurrently with the NK cells (para. 0309).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-13, 16, 18-23, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas et al. (Cancer Immunol Res. 2015 Oct;3(10):1148-1157, cited in IDS). in view of Felder et al., Keppel et al. (J Immunol. 2013 May 1;190(9):4754-62.), Denman et al. (PLoS ONE. 2012;7(1)e30264), and Abiko et al. (Br J Cancer. 2015 Apr 28;112(9):1501-9).
Boyerinas et al. teaches that activated NK cells produce IFN-γ when introduced to cancer patients, which in turn increases tumor PD-L1 expression (page 1151, right column, first paragraph). Boyerinas et al. also teaches that avelumab is a fully human IgG1 anti-PD-L1 monoclonal antibody (abstract), which, in combination with the above activated NK cells, enhanced antibody mediated tumor cell lysis (page 1154, right column, second paragraph).  The cytolytic effects of NK cells and anti-PD-L1 antibody on tumor cells that Boyerinas et al. observed was in vitro whereas the present claims are directed to administering in vivo.  However, it would have been obvious to one of ordinary skill in the art to extrapolate the in vitro mechanism to in vivo setting.  One of ordinary skill in the art would have been motivated to use both NK cells and an anti-PD-L1 antibody for treating cancer given that Boyerinas taught that NK cells enhanced tumor cell lysis by the anti-PD-L1 antibody.  Moreover, one of ordinary skill 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the mechanism as taught by Boyerinas et al. to the method of treating cancer in a patient as taught by Felber et al. in order to arrive at the claimed invention. While Boyerinas et al. teaches the mechanism of how activated NK cells enhance the activity of an anti PD-L1 antibody, Felber et al. teaches that such a mechanism was viable in vivo. When combined, both teachings would perform as expected together, yielding nothing more than predictable results.
Regarding the XM NK cells of claim 2, Keppel et al. teaches that the activation of NK cells with a cytokine causes said cells to retain an intrinsic enhanced capacity to produce interferon gamma (IFN-γ) when re-stimulated in vitro with cytokines or target cells, acting in a memory-like manner (page 4758, right column, second paragraph).
Abiko et al. teaches that IFN-γ upregulates PD-L1 expression on tumor cells (page 1502, left column, third paragraph). Abiko et al. further demonstrates that IFN-γ can induce PD-L1 on ovarian cancer cells in vivo (page 1505, left column, second paragraph and Figure 1D).  
Regarding the PM21 particles and EX21 exosomes of claims 3-5, 16, 18-21, 27, and 29, Denman et al. teaches that the use of membrane-bound interleukin-21 causes specific NK cell expansion both in vivo and ex vivo (abstract, page 5, right column, first-third paragraphs, and Figure 3). Denman et al. further teaches that NK cell proliferation with membrane-bound IL-21 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the NK cells activated taught by Denman et al. to the anti-PD-L1 antibody taught by Boyerinas et al. to arrive at the claimed invention. Denman et al. teaches that the use of membrane-bound IL-21, which is effectively the same as PM21 particles or EX21 exosomes, activates NK cells and stimulates their proliferation. Keppel et al. teaches that this activation may persist for weeks after the initial pulse of IL-21, which enables a variety of options for timing of treatments according to Felber et al. These activated NK cells could then be used to increases tumor PD-L1 expression, according to Abiko et al., which would then enable the use of an anti-PD-L1 antibody to enhance killing of tumor cells, according to the teachings of Boyerinas et al. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known NK activator to stimulate tumor PD-L1 expression prior to or in conduction with the use of an anti-PD-L1 antibody) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Regarding claims 11-13 and 22-23, Keppel et al. teaches that IL-12, IL-15, and IL-18 can also be used to activate NK cells (page 4, fourth paragraph).
Regarding claims 16, 18-21, 26, and 28, Boyerinas et al. describes the use of peripheral blood mononuclear cells (PBMC) which are then stimulated to produce interferon gamma, which 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9, 11-13, 16, 18-23, 26-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of copending Application No. 16/489,129 in view of Boyerinas et al. and Keppel et al. (cited above). 
This is a provisional nonstatutory double patenting rejection.
Claim 7 of the ‘129 application states: “A method of treating a bone marrow malignancy or bone marrow born malignancy in a subject comprising contacting NK cells with PM21 particles and/or FC21 feeder cells and adoptively transferring the NK cells to the subject.” While the ‘129 application does not contemplate the additional use of an anti-PD-L1 antibody, Boyerinas et al. describes how such an antibody is useful in connection with stimulated NK cells which produce interferon gamma, for reasons described above (page 9, first paragraph). Likewise, regarding claims 11-13 and 22-23, Keppel et al. teaches that IL-12, IL-15, and IL-18 can also be used to activate NK cells (page 4, fourth paragraph).

s 1-5, 8-9, 11-13, 16, 18-23, 26-27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 27 of copending Application No. 16/752,040 in view of Boyerinas et al.. 
This is a provisional nonstatutory double patenting rejection. 
Claim 25 of the ‘040 application states: “A method of treating, ameliorating, reducing, and/or inhibiting a cancer or metastasis or an infectious disease in a subject comprising administering to the subject in need thereof an effective amount of the NK cell expanding composition of claim 10, optionally in contact with an NK cell population.” 
Claim 27 of the ‘040 application further suggests administering to the subject at least one cancer therapeutic agent in combination with the effective the NK cell expanding composition.
While the ‘040 application does not explicitly suggest the use of an anti-PD-L1 antibody, Boyerinas et al. describes how such an antibody is useful in connection with stimulated NK cells which produce interferon gamma, for reasons described above (page 9, first paragraph). Likewise, regarding claims 11-13 and 22-23, Keppel et al. teaches that IL-12, IL-15, and IL-18 can also be used to activate NK cells (page 4, fourth paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romee et al. (Scientifica, Volume 2014, Article ID 205796).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER JOHANSEN/            Examiner, Art Unit 1644                   

/SHARON X WEN/            Primary Examiner, Art Unit 1644